Case: 21-50163     Document: 00516425128          Page: 1    Date Filed: 08/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 9, 2022
                                   No. 21-50163
                                                                       Lyle W. Cayce
                                                                            Clerk
   James Reece,

                                                            Plaintiff—Appellant,

                                       versus

   Charles Butt, President and General Partner for
   H.E.B. Grocery Company, LP; Ashlyn Kay Baker, Store
   Director fo H.E.B. Grocery Company, LP, store No. 455;
   John Doe, Store Manager on duty for H.E.B.Grocery
   Comapny, LP, store No. 455; FNU Alvarado, Police
   Officer for the City of San Marcos, Badge No. 13100,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:20-CV-1078


   Before Jolly, Jones, and Southwick, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50163         Document: 00516425128            Page: 2      Date Filed: 08/09/2022




                                         No. 21-50163


             James Reece filed a pro se complaint in forma pauperis in the Western
   District of Texas. Reece alleged that he entered H.E.B. store No. 455 in San
   Antonio, Texas on October 27, 2018, and immediately was confronted by an
   “unknown” H.E.B. employee, who told him: “I’m here to tell you it’s
   coming, just wait, you’ll see it’s coming look into my eyes.” Reece alleges
   that “John Doe,” the store manager, then falsely accused Reece of
   “bothering Gilbert,” and told Reece to leave the store or he would call the
   police.       After Reece refused to leave, Doe called the police. Shortly
   thereafter, City of San Marcos police officer “Defendant Alvarado” arrived,
   interviewed Doe and “store director” Ashlyn Kay Baker, and issued Reece a
   Criminal Trespass Warning notifying Reece that if he entered the store again,
   he could be arrested and charged with a violation of Texas Penal Code
   § 30.05. Reece then left the store.
             Reece alleged that before this incident, he had repeatedly requested
   that Baker investigate alleged employee misconduct, but she failed to do so.
   Reece alleged that Doe and Baker called the police and had him ejected from
   the store “in order to silence his ongoing requests made for investigation of
   employee acts occurring by approval of an HEB policy whose disclosure
   would endanger Baker’s career.”
             Reece filed this civil rights lawsuit under 42 U.S.C. § 1983 against
   H.E.B. Grocery Store LP; Charles Butt, President of H.E.B.; Baker; Doe;
   and Officer Alvarado. Reece alleged numerous constitutional violations,
   including violations of his rights secured by the First, Fourth, Fifth, and
   Fourteenth Amendments, as well as state claims of false imprisonment,
   intentional infliction of emotional distress, official oppression, and fraud. 1



             1
           Reece alleged that H.E.B. is committing fraud by displaying at its front entrances
   its “Gun Policy,” which states that customers are prohibited from openly carrying




                                               2
Case: 21-50163         Document: 00516425128              Page: 3       Date Filed: 08/09/2022




                                          No. 21-50163


            A magistrate judge recommended dismissing Reece’s complaint as
   frivolous and for failure to state a claim, pursuant to 28 U.S.C. § 1915(e).
   The district       court agreed and adopted the magistrate judge’s
   recommendation. Reece appeals. His brief on appeal repeats the arguments
   that an H.E.B. grocery store is a public place, Reece has the constitutional
   right to enter or remain on private property which is a public place, and the
   protections of “public law” apply to public places. Reece also argues that he
   was “willfully detained without his consent.”
           “We review a district court’s dismissal of an in forma pauperis
   complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) for an abuse
   of discretion.” Brewster v. Dretke, 587 F.3d 764, 767 (5th Cir. 2009). “A claim
   may be dismissed as frivolous if it does not have an arguable basis in fact or
   law.” Id. After reviewing the record and Appellant’s brief, we see no error in
   the district court’s judgment dismissing Reece’s complaint as frivolous
   pursuant to 28 U.S.C. § 1915(e)(2). Accordingly, we AFFIRM the judgment
   of the district court dismissing the complaint.




   handguns in its stores. Plaintiff claims that the policy violates the open-carry provision of
   Texas Penal Code § 46.035 because H.E.B. is a “public place.”




                                                3